Filed 8/26/22 P. v. Rebolledo CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B316179

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No.
        v.                                                      YA091800)

FERNANDO REBOLLEDO,

        Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Hector M. Guzman, Judge. Dismissed.
     Richard B. Lennon and Cheryl Lutz, under appointment by
the Court of Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
      In October 2015, defendant and appellant Fernando
Rebolledo (defendant) pled no contest to three criminal charges:
continuous sexual abuse of a child (Pen. Code, § 288.5, subd. (a)),
lewd or lascivious act on a child under the age of 14 (Pen.
Code, § 288, subd. (a)), and unlawful sexual intercourse with a
minor (Pen. Code, § 261.5, subd. (c)). The trial court sentenced
him to 18 years in prison. Almost a year later, in August 2016,
the court held a restitution hearing and ordered defendant to
make restitution to the Victim Compensation and Government
Claims Board in the amount of $8,535 (plus interest).
      Defendant did not appeal the restitution order. But five
years later, in 2021, defendant filed what he styled as a petition
to modify or contest the trial court’s restitution order. The trial
court denied that petition, and defendant noticed an appeal from
the denial order. Defendant’s attorneys on appeal filed an
opening brief that asks this court to proceed via the procedure
described in People v. Serrano (2012) 211 Cal.App.4th 496 and
suggests the order denying defendant’s petition is an appealable
order because it affects defendant’s substantial rights or
constitutes an unauthorized sentence.
      That is wrong on both counts. The order from which
defendant purports to appeal is not appealable. (People v.
Howerton (1953) 40 Cal.2d 217, 220; see also People v. King
(2022) 77 Cal.App.5th 629, 637-639; People v. Turrin (2009) 176
Cal.App.4th 1200, 1208-1209.)




                                 2
                        DISPOSITION
     The appeal is dismissed.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                       BAKER, J.


We concur:



     RUBIN, P. J.



     MOOR, J.




                            3